DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 8/13/20 and the amendment of claims has been entered.  

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 114-123 was previously acknowledged. Election was made without traverse of SEQ ID NO: 246 and small molecule.
Claims 118-121,124, 126, 128-131, 133-134, 138. 140-143, 146-147 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 8/13/20, Applicants amended claim 114 and added NEW claims 148-157. 
Claims 114-117, 122-123, 148-153 and 155-157 read on the elected Group I and species and are under consideration. 

Claim Interpretation
Claim 114 is drawn to a peptide conjugate comprising an active agent linked to a peptide, wherein the peptide comprises an amino acid sequence having at least 85% sequence identity to SEQ ID NO: 246, or a functional fragment thereof that has at least 90% sequence identity to at least 20 residues of SEQ ID NO: 246, the peptide further comprises at least 30 residues, at least 8 cysteines and a plurality of disulfide bridges. The broadest reasonable interpretation of “functional fragment” is a fragment that is less than 36 amino acids of SEQ ID NO: 246 that has at least 90% sequence identity to 20 residues of SEQ ID NO: 246, i.e. 18 residues would have to be identical to 20 residues of SEQ ID NO: 246 (90% identical) and the total length of the fragment is 30-35 residues. The broadest reasonable interpretation of the functional fragment does not require the 18-20 residues are contiguous. For example, a peptide could be 35 residues in length and have 18 or more residues identical to SEQ ID NO: 246 and meet the limitation of “functional fragment that has at least 90% identical to at least 20 residues of SEQ ID NO: 246”. 

Claim Rejections-Withdrawn
The rejection of claims 114-117 and 122-123 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (USPN 9,944,683 4/17/18, PGPUB 8/1/13, previously cited) as evidenced by DrugBank (<https://www.drugbank.ca/drugs/DB01248> created 6/13/2005, updated 11/22/19, previously cited) and Ojeda et al. (Review: Chlorotoxin: Structure, Activity, and Potential Uses in Cancer Therapy; PeptideScience Vol 106, Number 1; 9/29/15, previously cited) is withdrawn due to amendment of the claims. 

The rejection of claims 114-117 and 122 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,944,683 is withdrawn due to amendment of the claims. 

Claim Objections
Claim 150 is objected to because of the following informalities:  the claims should be amended to proper Markush language. For example, the claim should recite: “The peptide conjugate of claim 149, wherein the region of the brain is selected from the group consisting of ventricles….. subventricular zone, and any combinations thereof”.   	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 114, 116. 117, 122-123, 148-151 and 155-157 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (USPN 7,803,769) as evidenced by Ojeda et al. (Review: Chlorotoxin: Structure, Activity, and Potential Uses in Cancer Therapy; PeptideScience Vol 106, Number 1; 9/29/15, previously cited), Cohen et al. (“Chlorotoxon-A multimodal imaging platform for targeting glioma tumors”; Toxins (Basel), 2018 Dec; 10(2),496) and Berendsen et al. (“Adverse prognosis of glioblastoma contacting the subventricular zone: Biological correlates”; PLoS ONE, Oct. 2019). This is a NEW rejection necessitated by amendment.
Sullivan et al. teach SEQ ID NO: 482 (Table 28, col. 240). SEQ ID NO: 246 is a CTX with the last amino acid deleted (CTxd36).  SEQ ID NO: 482 meets the limitation of “functional fragment that has at least 90% sequence identity to at least 20 residues of SEQ ID NO: 246. UserSeq1 is instant SEQ ID NO: 246 (36 residues) and UserSeq2 is SEQ ID NO: 482 (35 residues) from Sullivan et al. 

UserSeq1       1 MCMPCFTTDTQMQERCDRCCGGGGRGRCWGPQCLC
UserSeq2       1 MCMPCFTTDHQMARKCDDCCGGKGRGKCYGPQCLC
                 ********* **   ** **** *** * ******

SEQ ID NO: 482 is 35 amino acids in length, meeting the limitation of “fragment” because instant SEQ ID NO: 246 is 36 amino acids in length. SEQ ID NO: 482 comprises at least 18 residues that are identical to at least 20 residues of SEQ ID NO: 246. The broadest reasonable interpretation of the functional fragment does not require the 18-20 residues are contiguous. SEQ ID NO: 246 meets the limitations of at least 30 amino acids, at least 8 cysteine residues and a plurality of disulfide bridges formed between the cysteine residues (see Fig. 8 and Fig. 9).  
Sullivan et al. does not teach an example of SEQ ID NO: 482 as a conjugate with an active agent. However, the teachings of Sullivan et al. are suggestive of the limitation
With respect to the limitation “conjugate” and “active agent”, Sullivan et al. teach the peptides of the invention covalently attached to half-life extending moieties. Sullivan et al. teach additional active, covalently bound peptides, which are bound to half-life extending moieties such as PEG, Fc, HSA (bottom of col. 42 and cont. to top of col. 43). As evidenced by instant claim 117, an Fc region is an active agent. Sullivan et al. also teach that embodiments of the half-life extending moiety include peptide ligands or small molecule ligands. 
It would have been obvious to a person of ordinary skill in the art to conjugate the chlorotoxin of Sullivan et al. (SEQ ID NO: 246) with an active agent, such as Fc region in order to increase the half-life of the peptide as taught by Sullivan et al. A person of ordinary skill in the art would be motivated to create the conjugate because Sullivan et al. teach that the peptides of the invention can be conjugated to active agents. There is a reasonable expectation of success given that conjugates of peptide and Fc regions are routine in the art. 
With respect to claim 116, as evidenced by Ojeda et al., chlorotoxins comprise a cysteine knot. Ojeda et al. teach the cysteine knot is formed by two disulfides (CysI-CysIV,CysII-CysV) that form a ring, with a third disulfide(CysIII-CysVI) penetrating the ring to form the knot (col. 2, p. 26, 1st para.). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Ojeda reference is relied upon only to establish that the peptide would have a disulfide through a disulfide knot. Moreover, the MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Sullivan et al. teach a peptide that meets the structural limitations of the claims, therefore the peptide would necessarily have the same disulfide through disulfide knot. 
With respect to claim 117, Sullivan et al. teach the peptides of the invention covalently attached to half-life extending moieties. Sullivan et al. teach additional active, covalently bound peptides, which are bound to half-life extending moieties such as PEG, Fc, HSA (bottom of col. 42 and cont. to top of col. 43). As evidenced by instant claim 117, an Fc region is an active agent. Sullivan et al. also teach that embodiments of the half-life extending moiety include peptide ligands or small molecule ligands. 
With respect to claim 122, Sullivan et al. teach pharmaceutical compositions comprising the peptides and a pharmaceutically acceptable carrier (Abstract; col. 271)
With respect to claim 123, Sullivan et al. teach the pharmaceutical composition for injection (last para. of col. 272).
	With respect to claims 148-151, as evidenced by Cohen et al. chlorotoxin interacts with voltage gated chloride channels and preferentially binds the glioblastoma tumors and has the ability to penetrate the BBB (Abstract). As evidenced by Berendsen et al., glioblastoma tumors can occur in the SVZ (Abstract). Please note that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, the Cohen and Berendsen references are relied upon only to establish that chlorotoxins cross the BBB, home to regions of the brain (i.e. SVZ) and bind ion channels. 
	With respect to claims 155-156, Sullivan et al. teach conjugates as described above. Sullivan et al. also teach isotope labels for ease of qualification or detection (col. 262, lines 30-38). 
	With respect to claim 156, Sullivan et al. teach the conjugates can comprise a linker moiety (col. 254-255).  Sullivan et al. teach the linker can be a protease cleavage site (bottom of col. 260). 

Allowable Subject Matter
Claims 115, 152 and 153 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A peptide conjugate comprising an active agent linked to a peptide, the peptide comprising an amino acid sequence comprising at least 85% sequence identity to  SEQ ID NO: 246 (36 amino acids in length)  is free of the art. There was no art found that discloses or suggests a peptide comprising a sequence at least 85% sequence identity to SEQ ID NO: 246. 

 					Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/           Examiner, Art Unit 1654